Mr. Wesley J. Ketz, Jr Hively and Ketz 345 Main Street P.O. Box 2476 Batesville, AR 72503-2476
Dear Mr. Ketz:
This is in response to your request, received by this office on January 26, 1993, for approval of an "Interlocal Cooperation Agreement" between Stone County and the City of Mountain View.
The agreement states that it is entered into pursuant to Act 742 of 1977, A.C.A. § 14-14-910. My approval of agreements entered into pursuant to this statute is required only if a state agency is a party to the agreement. My approval is therefore not required in this instance.
Additionally, it appears that the submitted "agreement" is more in the nature of a contract for services, authorized at A.C.A. §25-20-108, than an "interlocal cooperation agreement."
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely
WINSTON BRYANT Attorney General
WB:cyh